DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,189,474(‘474).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to implement the apparatus of claims 1-20 of the present invention in a method as disclosed in claims 1-20 of ‘474, respectively.  Furthermore, it would have been obvious to incorporate a communicating of notification messages from a given vehicle, in order for it to be received.  As well, it would have been obvious that the vehicle automatically taking remedial action would have included maintaining a target distance between the given and detected vehicle, since this would have been the most efficient method of providing a remedial action that would have prevented vehicle collision.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claims 19 recites computer readable media encoded with a computer program which is directed to a signal per se, or mere information in the form of data.  A review of the specification shows that the definition of CRM in the specification does not rule out non-statutory subject matter.  Therefore, claim 19 need to be amended to recite that the computer readable media is non-transitory.    
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-11,15-17, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Breed et al(USPGPUB 2007/0152804).
  -- In considering claim 1, the claimed subject matter that is met by Breed et al(Breed) includes:
	1) the apparatus comprising memory and a processor is met by the central processor and circuits(100), and general memory unit(84)(see: sec[0522]);
	2) the processor being configured and interoperable with the memory is met by the memory providing signals to and from the processor, and as well, the processor coupled to and interacts with all devices connected, as seen in figure 5(see: sec[0530]);
	3) although the transducer driver is not specifically shown by Breed, it would have been inherent that a transducer driver would have been included in the laser radar system(64) which is used in conjunction with the scanner(65), since a driver would have been required in order for the laser beam to be emitted so as to strike and object to be reflected back(see: sec[0032]).   As well, Breed teaches that a laser radar pulse having a pulse width of one to ten nanoseconds is transmitted toward an area of interest so as to determined reflection signals received and time of flight determined(see: sec[0263]), which would have required some form of transducer driver.
	4) the given vehicle’s driving control system is met by the countermeasures being affected(114), by a control module, control unit or processor(112), so as to activate vehicle control system to alter the travel of the vehicle(see: sec[260]) and controls the throttle, brakes, and steering system(see: sec[0146]);
	5) the processor causing:
		i) driving of an object transducer carried by the given vehicle in order to detect another moving vehicle in a detection area at a detection distance away from the given vehicle is met by the processor determining that a potential collision is likely to occur between the host vehicle and one of the other vehicles(see: sec[0036]), based on radar system acquiring a location of an object in the area comprising location of the host vehicle(see; sec[0039]);
		ii) receiving notification messages sent from other vehicles, the notification messages including a too close notification message sent from one of the other vehicles is met by the spacing of the vehicles being the first line of defense in the intelligent highway system, such that each vehicle with a “RtZf.TM.” system has the ability to automatically communicate to all adjacent vehicles and immediately issue a warning when an emergency event is occurring(see: sec[0112]), and wherein the message sent by each vehicle includes information indicating exactly where it is located(see: sec[0305]);
		iii) determining, based at least in part on the too close notification message sent from the one of the other vehicles, when the given vehicle is positioned in relation to the other moving vehicle such that the given vehicle should be driven differently is met by the communication between vehicles for collision avoidance purposes, wherein messages are sent by each vehicle, and contain information indicating exactly where it is located, and information on type and weight of the vehicle, such that potential threats are indicated and eliminated based on this information, since relative position of other vehicles are ascertained by the location information being provided in the messages sent(see: sec[0305-0306]);
		iv) the given vehicle automatically taking remedial action upon the determination that the given vehicle is too close to the other moving vehicle is met by the trailing faster moving vehicle being slowed by the vehicle speed control systems which is used as an adaptive cruise control system, as it approaches the slower moving leading vehicle so as to keep a safe separation distance(see: sec[0108]).
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the given vehicle is an automobile is met by the vehicle including automobiles(see: sec[0025]).
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the object transducer is met by the high speed photo detector that receives the reflected laser light that strikes an object and guided back to a diode or detector(see: sec[0547)).
	As well, although Breed does not specifically teach a transducer driver, it would have been inherent a driver would have been included in the laser radar system(64) which is used in conjunction with the scanner(65), since a driver would have been required in order for the laser beam to be emitted so as to strike and object to be reflected back.
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the remedial action includes slowing the speed of the given vehicle is met by the vehicle speed control system, including adaptive cruise control system, which automatically slows down a vehicle to keep a safe separation distance from a leading, slower moving vehicle(see: sec[0108]).
  -- Claim 5 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the remedial action is taken based on the detected distance to the other moving vehicle is met by the vehicle speed control system, including adaptive cruise control system which automatically slows down a vehicle to keep a safe separation distance from leading, slower moving vehicle(see: sec[0108]). 
  -- Claim 6 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the remedial action is based on the too close notification message sent from the one of the other vehicles is met by the messages sent by each vehicle including information indicating exactly where it is located, thereby allowing relative position to be determined(see: sec[0306]), and wherein that relative position determination causing the receiving vehicle to determine what defensive action or reaction may be required(see: sec[0307]). It would have been inherent that the too close message would have been inherent within the message pertaining to relative position, velocity, and orientation, such that defensive actions would have been employed when necessary. 
  -- Claim 7 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the notification message is communicated from the other moving vehicle to the given vehicle via transceivers in the other moving and given vehicles is met by the messages including the relevant information taking place via communication link such as radio link(see: sec[0307]). 
  -- Claim 8 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the too close distance is a distance where the detection distance is less than a target distance that should be maintained between the other moving vehicle and the given vehicle when each of the other moving vehicle and the given vehicle is being driven in the same direction is met by the platooning that is the automatic result from a safe separation distance being kept between leading and following vehicles(see: sec[0108]). 
  -- Claim 9 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) wherein when the remedial action is taken, the given vehicle’s driving control system is controlled so that the given vehicle’s brakes are automatically applied to slow down the given vehicle is met by the system vehicle including a control system that controls the steering, acceleration and vehicle brakes based on knowledge of the location of the vehicle, and other vehicles, as to prevent crashing into the other vehicle or other obstacles along the road(see: sec[0151; 0550). 
  -- Claim 10 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) when remedial action is taken, the given vehicle’s driving control system is controlled so that the given vehicle is automatically decelerated is met by the trailing faster moving vehicle being slowed by the vehicle speed control systems which is used as an adaptive cruise control system, as it approaches the slower moving leading vehicle so as to keep a safe separation distance(see: sec[0108]). 
  -- Claim 11 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) when the remedial action is taken, the given vehicle’s control system is controlled so that a visible warning message is displayed on a display viewable by a user of the given vehicle is met by the other information gleaned by the exterior monitoring system showing the operator the presence of other vehicles and whether they represent a threat to the host vehicle(see: sec[0555]).  Since the system already teaches the implementation of remedial actions taken by the driving control system, it would have been inherent that the information shown to the operator of the threat of other vehicles would have been presented when remedial action would have been necessary, since the activation of remedial action would have constituted a vehicle being a threat to the host vehicle. 
  -- Claim 15 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the transducer comprises an array of object detecting transducers mounted to a front of the vehicle is met by the wave transducers including CCD and CMOS arrays, which detect objects(see: secs[0027-0028]). 
  -- Claim 16 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the object detecting transducer includes at least one laser and at least one light detector, the laser generating pulsed laser signals reflected by the object when the object is positioned in a trajectory of the pulsed laser signals, and the reflected pulsed laser signals then being detected by the light detector is met by the laser radar pulse having a pulse width of one to ten nanoseconds is transmitted toward an area of interest so as to determined reflection signals received and time of flight determined(see: sec[0263; 0550]). 
  -- Claim 17 recites subject matter that is met as discussed in claim 2 above, as well as: 
	1) the object detecting transducer includes an image analysis detection system including plural image detection transducer elements is met by the microprocessor for analysis of digitized data from the CCD array for processing of the captured image data(see: sec[0028; 0116]). 
  -- Claim 20 recites subject matter that substantially corresponds to the subject matter of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12-14 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Breed et al(Breed) in view of Examiner’s statement of Official Notice. 
  -- Claims 12-14 recites subject matter that is met as discussed in claim 2 above, except for:
	1) the processor is configured to cause capturing and storing images of objects within the detection area in a long term database(Claim 12);
	2) the images are captured, they are stored, in real time, in a long term database(Claim 13);
	3) the captured images are annotated by a user via a user interface, and stored in the long term database with the annotations(Claim 14).
	Although the above stated claimed subject matter is not specifically recited by Breed, Breed does teach that images that are captured by the sensors of the sensor are stored and applied for processing in large databases, and real time information retrieval(see: Breed, sec[0206]). This teaches that some form of image collection, storage, and processing is desired by Breed.
	The examiner takes Official Notice, that in the vehicle monitoring art, use of processors which capture and store images of objects as well as real time images, within a detection area into a long term database, is well known. Furthermore, the examiner takes Official Notice that annotation of the captured images by a user via user interface, and stored in the long term database with the annotations, is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate real time image capture and storage into a long term database, and as well, storage of annotated images by users of the system, since this would have provided a means for processing image data that would have allowed pertinent information to be included in the information that is recorded, such that processing and analysis of the images would have determined potential causes of events and incidents that include vehicles. This would have allowed advanced analysis of the images, to thereby help avoid future incidents with similar characteristics, or as well, use of images as evidence of events that led up to the recorded incident.
  -- Claim 18 recites subject matter that is met as discussed in claim 17 above, except for:
	1) the image analysis detection system is mounted on the front of the given vehicle and includes four image detection transducer elements.
	Although Breed does not specify details about the mounting of the CCD and image sensors and cameras on the vehicle, the examiner takes Official Notice that in the vehicle monitoring art, use of cameras including image detection transducer elements mounted on the front of a given vehicle is well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate image detection transducer elements mounted onto the front of a monitored vehicle, since this would have provided an advantageous mounting position for the transducers, so as to provide a field of view that would have provided an optimal image for detecting and determining objects and other vehicles. Furthermore, it would have constituted a matter of design choice for one of ordinary skill to implement four transducers on the front of the monitored vehicle, or any number of transducers as deemed necessary by one of ordinary skill, that would have provided the desired effects in the system.
  -- Claim 19 recites subject matter that substantially corresponds to the subject matter of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, except for:
	1) the computer-readable media encoded with a computer program and executed with a processor and memory.
	However, Breed does teach that a memory unit(84) which comprises read only memory or RAM(see: sec[0522]). The examiner takes Official Notice that in the computer program art, use of computer readable media encoded with computer programs that are executed by a vehicle control system and executed by a processor and memory is well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a computer readable media encoded with a computer program, into the memory so as to cause the processor(100) to perform the functions as described in the system, since Breed already teaches the user of ROM or RAM, and therefore, this would have been readily utilized to store and execute an encoded program to be utilized by the processor(100), since some form of software, code, program, or algorithm would have been necessary in order for the system to effectively and efficiently operate in the manner as described in the system of Breed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687